Exhibit 99.01 414 Nicollet Mall Minneapolis, MN 55401 Oct. 25, 2012 XCEL ENERGY THIRD QUARTER 2 · Ongoing 2012 third quarter earnings per share were $0.78 compared with $0.69 per share in 2011. · GAAP (generally accepted accounting principles) 2012 third quarter earnings per share were $0.81 compared with $0.69 per share in 2011. · Xcel Energy reaffirms 2012 ongoing earnings guidance of $1.75 to $1.85 per share. · Xcel Energy expects 2012 GAAP earnings to be in the upper half of the guidance range. · Xcel Energy initiates 2013 ongoing earnings guidance of $1.85 to $1.95 per share. MINNEAPOLIS — Xcel Energy Inc. (NYSE: XEL) today reported 2012 third quarter GAAP earnings of $398 million, or $0.81 per share compared with 2011 GAAP earnings of $338 million, or $0.69 per share. Ongoing earnings, which exclude adjustments for certain items, were $0.78 per share for the third quarter of 2012 compared with $0.69 per share in 2011.Third quarter 2012 ongoing earnings increased largely due to increased electric and gas margins driven by various rate increases that went into effect in 2012, partially offset by increased property taxes and interest expense.Third quarter 2012 GAAP earnings also reflect a $0.03 per share positive impact for a tax benefit associated with federal subsidies for prescription drug plans. “We experienced a solid quarter, with earnings increasing mainly due to both our continued system investments that provide long-term value to our customers and timely cost recovery,” said Ben Fowke, Chairman, President and Chief Executive Officer. “Our third quarter 2012 results also benefited from hot summer weather, although we experienced similar weather in 2011, it was not a variance driver in the period over period quarterly comparison.” “We had a slow start to the year with unfavorable sales, mild winter weather and certain adverse regulatory decisions. We responded by implementing cost control measures to partially offset the impact of these early headwinds and to position the company to deliver earnings in the lower half of our guidance range. Given the success of our year-to-date cost control measures, combined with hot summer weather, we now expect to deliver 2012 ongoing earnings within our earnings guidance range of $1.75 to $1.85 per share. We also anticipate that our 2012 GAAP earnings will be in the upper half of our guidance range,” said Fowke. Earnings Adjusted for Certain Items (Ongoing Earnings) The following table provides a reconciliation of ongoing earnings per share to GAAP earnings per share: Three Months Ended Sept. 30 Nine Months Ended Sept. 30 Diluted Earnings (Loss) Per Share Ongoing(a) diluted earnings per share $ Prescription drug tax benefit (a) - - GAAPdiluted earnings per share $ (a) See Note 6. 1 At 9:00 a.m. CDT today, Xcel Energy will host a conference call to review financial results.To participate in the call, please dial in 5 to 10 minutes prior to the start and follow the operator’s instructions. US Dial-In: (866) 225-8754 International Dial-In: (480) 629-9818 Conference ID: The conference call also will be simultaneously broadcast and archived on Xcel Energy’s website at www.xcelenergy.com.To access the presentation, click on Investor Relations.If you are unable to participate in the live event, the call will be available for replay from 2:00p.m. CDT on Oct. 25 through 11:59p.m. CDT on Oct. 26. Replay Numbers US Dial-In: (800) 406-7325 International Dial-In: (303) 590-3030 Access Code: 4567530 # Except for the historical statements contained in this release, the matters discussed herein, are forward-looking statements that are subject to certain risks, uncertainties and assumptions.Such forward-looking statements, including our 2012 and 2013 full year earnings per share guidance and assumptions, are intended to be identified in this document by the words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “may,” “objective,” “outlook,” “plan,” “project,” “possible,” “potential,” “should” and similar expressions.Actual results may vary materially.Forward-looking statements speak only as of the date they are made, and we do not undertake any obligation to update them to reflect changes that occur after that date.Factors that could cause actual results to differ materially include, but are not limited to: general economic conditions, including inflation rates, monetary fluctuations and their impact on capital expenditures and the ability of Xcel Energy Inc. and its subsidiaries (collectively, Xcel Energy) to obtain financing on favorable terms; business conditions in the energy industry, including the risk of a slow down in the U.S. economy or delay in growth recovery; trade, fiscal, taxation and environmental policies in areas where Xcel Energy has a financial interest; customer business conditions; actions of credit rating agencies; competitive factors, including the extent and timing of the entry of additional competition in the markets served by Xcel Energy Inc. and its subsidiaries; unusual weather; effects of geopolitical events, including war and acts of terrorism; state, federal and foreign legislative and regulatory initiatives that affect cost and investment recovery, have an impact on rates or have an impact on asset operation or ownership or impose environmental compliance conditions; structures that affect the speed and degree to which competition enters the electric and natural gas markets; costs and other effects of legal and administrative proceedings, settlements, investigations and claims; actions by regulatory bodies impacting our nuclear operations, including those affecting costs, operations or the approval of requests pending before the Nuclear Regulatory Commission; financial or regulatory accounting policies imposed by regulatory bodies; availability or cost of capital; employee work force factors; and the other risk factors listed from time to time by Xcel Energy in reports filed with the Securities and Exchange Commission (SEC), including Risk Factors in Item 1A and Exhibit99.01 of Xcel Energy Inc.’s Annual Report on Form10-K for the year ended Dec.31, 2011 and Quarterly Reports on Form 10-Q for the quarters ended March 31 and June 30, 2012. For more information, contact: Paul Johnson, Vice President, Investor Relations and Financial Management (612) 215-4535 Jack Nielsen, Director, Investor Relations (612) 215-4559 Cindy Hoffman, Senior Investor Relations Analyst (612) 215-4536 For news media inquiries only, please call Xcel Energy Media Relations (612) 215-5300 Xcel Energy internet address: www.xcelenergy.com This information is not given in connection with any sale, offer for sale or offer to buy any security. 2 XCEL ENERGY INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (amounts in thousands, except per share data) Three Months Ended Sept. 30 Nine Months Ended Sept. 30 Operating revenues Electric $ Natural gas Other Total operating revenues Operating expenses Electric fuel and purchased power Cost of natural gas sold and transported Cost of sales — other Operating and maintenance expenses Conservation and demand side management program expenses Depreciation and amortization Taxes (other than income taxes) Total operating expenses Operating income Other income, net Equity earnings of unconsolidated subsidiaries Allowance for funds used during construction — equity Interest charges and financing costs Interest charges — includes other financing costs of $6,010, $6,279, $18,126 and $17,724, respectively Allowance for funds used during construction — debt ) Total interest charges and financing costs Income from continuing operations before income taxes Income taxes Income from continuing operations (Loss) income from discontinued operations, net of tax ) 37 68 Net income Dividend requirements on preferred stock - - Premium on redemption of preferred stock - - Earnings available to common shareholders $ Weighted average common shares outstanding: Basic Diluted Earnings per average common share: Basic $ Diluted Cash dividends declared per common share $ 3 XCEL ENERGY INC. AND SUBSIDIARIES Notes to Investor Relations Earnings Release (Unaudited) Due to the seasonality of Xcel Energy’s operating results, quarterly financial results are not an appropriate base from which to project annual results. The only common equity securities that are publicly traded are common shares of Xcel Energy Inc.The earnings and earnings per share (EPS) of each subsidiary discussed below do not represent a direct legal interest in the assets and liabilities allocated to such subsidiary but rather represent a direct interest in our assets and liabilities as a whole.EPS by subsidiary is a financial measure not recognized under GAAP that is calculated by dividing the net income or loss attributable to the controlling interest of each subsidiary by the weighted average fully diluted Xcel Energy Inc. common shares outstanding for the period.We use this non-GAAP financial measure to evaluate and provide details of earnings results.We believe that this measurement is useful to investors to evaluate the actual and projected financial performance and contribution of our subsidiaries.This non-GAAP financial measure should not be considered as an alternative to our consolidated fully diluted EPS determined in accordance with GAAP as an indicator of operating performance. Note 1.Earnings Per Share Summary The following table summarizes the diluted earnings per share for Xcel Energy: Three Months Ended Sept. 30 Nine Months Ended Sept. 30 Diluted Earnings (Loss) Per Share Public Service Company of Colorado (PSCo) $ NSP-Minnesota Southwestern Public Service Company (SPS) NSP-Wisconsin Equity earnings of unconsolidated subsidiaries Regulated utility — continuing operations (a) Xcel Energy Inc. and other costs ) Ongoing(a) diluted earnings per share Prescription drug tax benefit(b) - - GAAP diluted earnings per share $ (a) See Note 2. (b) See Note 6. PSCo — PSCo’s ongoing earnings increased $0.07 per share during the third quarter of 2012 and $0.12 per share for the nine months ended Sept. 30, 2012.The increases are primarily due to an electric rate increase, effective in May 2012, lower operating and maintenance (O&M) expenses and the impact of warmer summer weather.The increases were partially offset by decreased wholesale revenue due to the expiration of a long-term wholesale power sales agreement with Black Hills Corp. NSP-Minnesota — NSP-Minnesota’s ongoing earnings decreased $0.01 per share for the third quarter of 2012 and $0.05 per share for the nine months ended Sept. 30, 2012.The ongoing earnings decline in the third quarter is primarily the result of cooler weather than in 2011, higher property taxes following the Minnesota Public Utility Commission’s denial of our deferred accounting request and higher O&M expenses, which were partially offset by lower depreciation expense. Year-to-date ongoing earnings decreased primarily due to the unfavorable impact of warmer than normal winter weather, higher property taxes, and higher O&M expenses.These decreases were partially offset by lower depreciation expense and a lower effective tax rate. SPS — SPS’ ongoing earnings increased $0.02 per share for the third quarter of 2012 and $0.03 per share for the nine months ended Sept. 30, 2012.The increases are the result of rate increases in New Mexico and Texas, effective January 2012, partially offset by the impact of milder weather during the third quarter, higher depreciation expense and higher property taxes. NSP-Wisconsin — NSP-Wisconsin’s ongoing earnings were flat for the third quarter of 2012 and for the nine months ended Sept. 30, 2012.Year-to-date ongoing earnings were positively impacted by rate increases, effective in January 2012, and the impact of warmer summer weather, offset by warmer winter weather. 4 The following table summarizes significant components contributing to the changes in the 2012 EPS compared with the same periods in 2011, which are discussed in more detail later in the release. Diluted Earnings (Loss) Per Share Three Months Ended Sept. 30 Nine Months Ended Sept. 30 2011 GAAP and ongoing(a) diluted earnings per share $ $ Components of change — 2012 vs. 2011 Higher electric margins Higher natural gas margins - Higher AFUDC - Equity Higher interest charges ) ) Higher taxes (other than income taxes) ) ) Lower conservation and DSM expenses (generally offset in revenues) - Lower effective tax rate - Other, net (including interest and premium on redemption of preferred stock) 2012 ongoing(a) diluted earnings per share Prescription drug tax benefit(a) 2012 GAAP diluted earnings per share $ $ (a) See Note 6. Note 2.Regulated Utility Results — Continuing Operations Estimated Impact of Temperature Changes on Regulated Earnings — Unusually hot summers or cold winters increase electric and natural gas sales while, conversely, mild weather reduces electric and natural gas sales.The estimated impact of weather on earnings is based on the number of customers, temperature variances and the amount of natural gas or electricity the average customer historically uses per degree of temperature.Accordingly, deviations in weather from normal levels can affect Xcel Energy’s financial performance, from both an energy and demand perspective. Degree-day or Temperature-Humidity Index (THI) data is used to estimate amounts of energy required to maintain comfortable indoor temperature levels based on each day’s average temperature and humidity.Heating degree-days (HDD) is the measure of the variation in the weather based on the extent to which the average daily temperature falls below 65° Fahrenheit, and cooling degree-days (CDD) is the measure of the variation in the weather based on the extent to which the average daily temperature rises above 65° Fahrenheit.Each degree of temperature above 65° Fahrenheit is counted as one cooling degree-day, and each degree of temperature below 65° Fahrenheit is counted as one heating degree-day.In Xcel Energy’s more humid service territories, a THI is used in place of CDD, which adds a humidity factor to CDD.HDD, CDD and THI are most likely to impact the usage of Xcel Energy’s residential and commercial customers.Industrial customers are less weather sensitive. Normal weather conditions are defined as either the 20-year or 30-year average of actual historical weather conditions.The historical period of time used in the calculation of normal weather differs by jurisdiction based on the time period used by the regulator in establishing estimated volumes in the rate setting process.To calculate the impact of weather on demand, a demand factor is applied to the weather impact on sales as defined above to derive the amount of demand associated with the weather impact. The percentage increase (decrease) in normal and actual HDD, CDD and THI are provided in the following table: Three Months Ended Sept. 30 Nine Months Ended Sept. 30 2012 vs. Normal 2011 vs. Normal 2012 vs. 2012 vs. Normal 2011 vs. Normal 2012 vs. HDD ) % ) % ) % ) % % ) % CDD ) THI ) 5 Weather — The following table summarizes the estimated impact of temperature variations on EPS compared with sales under normal weather conditions: Three Months Ended Sept. 30 Nine Months Ended Sept. 30 2012 vs. Normal 2011 vs. Normal 2012 vs. 2012 vs. Normal 2011 vs. Normal 2012 vs. Retail electric $ ) Firm natural gas ) Total $ ) In 2012, Xcel Energy refined its estimate to incorporate the impact of weather on demand charges.As a result, the estimated weather impact on earnings per share for prior periods has been adjusted for comparison purposes. Sales Growth (Decline)— The following table summarizes Xcel Energy’s sales growth (decline) for actual and weather-normalized sales in 2012: Three Months Ended Sept. 30 Actual Weather Normalized Electric residential ) % ) % Electric commercial and industrial ) ) Total retail electric sales ) ) Firm natural gas sales ) Nine Months Ended Sept. 30 Nine Months Ended Sept. 30 (Without Leap Day) Actual Weather Normalized Actual Weather Normalized Electric residential ) % ) % ) % ) % Electric commercial and industrial ) ) Total retail electric sales ) ) ) Firm natural gas sales ) ) ) Electric— Electric revenues and fuel and purchased power expenses are largely impacted by the fluctuation in the price of natural gas, coal and uranium used in the generation of electricity, but as a result of the design of fuel recovery mechanisms to recover current expenses, these price fluctuations have little impact on electric margin.The following table details the electric revenues and margin: Three Months Ended Sept. 30 Nine Months Ended Sept. 30 (Millions of Dollars) Electric revenues $ Electric fuel and purchased power ) Electric margin $ 6 The following table summarizes the components of the changes in electric margin: (Millions of Dollars) Three Months Ended Sept. 30 2012 vs. 2011 Nine Months Ended Sept. 30 2012 vs. 2011 Retail rate increases (Colorado, Texas, New Mexico, Wisconsin, South Dakota, North Dakota, Michigan and Minnesota) (a) $
